Name: Commission Regulation (EEC) No 1674/92 of 29 June 1992 amending Regulation (EEC) No 3867/91 fixing the amount of the carry-over premium for certain fishery products for the 1992 fishing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  economic policy
 Date Published: nan

 30. 6. 92 Official Journal of the European Communities No L 176/9 COMMISSION REGULATION (EEC) No 1674/92 of 29 June 1992 amending Regulation (EEC) No 3867/91 fixing the amount of the carry-over premium for certain fishery products for the 1992 fishing year whereas Regulation (EEC) No 3867/91 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2203/82 of 28 July 1982 laying down general rules for the gran ­ ting of a carry-over premium, for certain fishery products ('), as last amended by Regulation (EEC) No 3469/88 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3867/91 (3) fixes the amount of the carry-over premium for certain fishery products for the 1992 fishing year ; Whereas, under the Poseican programme and as a result of the change in status of the Canary Islands, the carry ­ over premium is applicable in this outermost region, particularly to Atlantic sardines of the species Sardina pilchardus ; Whereas the amount of the premium may not be more than 50 % of the Community withdrawal price for the fresh product ; Whereas the withdrawal prices for 1992 for Atlantic sardines of the species Sardina pilchardus are fixed by Commission Regulation (EEC) No 3864/91 (4), as amended by Regulation (EEC) No 1673/92 H ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3867/91 , the following is added to footnote 1 (a) for Atlantic sardines of the species Sardina pilchardus : 4  to ECU 44/tonne in the Canary Islands (I , II and III)'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 235, 10 . 8 . 1982, p. 4. 0 OJ No L 305, 10. 11 . 1988 , p. 7. 0 OJ No L 363, 31 . 12. 1991 , p. 20. (4) OJ No L 363, 31 . 12. 1991 , p. 2. 0 See page 7 of this Official Journal.